Title: To James Madison from Robert R. Livingston, 1 September 1802
From: Livingston, Robert R.
To: Madison, James


(No. 22)
Dear Sir,
Paris 1st. September 1802
I yesterday made several propositions to the Minister on the subject of Louisiana. He told me frankly that every offer was premature, that the French Government had determined to take possession first—so that you must consider the business as absolutely determined on. The armament is what I have already mentioned and will be ready in about six weeks. I have every reason to believe the Floridas are not included. They will for the present at least remain in the hands of Spain. There never was a government in which less could be done by negotiation than here. There is no people no legislature no counselors one man is every thing—he seldom asks advice and never hears it unasked—his ministers are mere clerks & his legislature & counselors parade of ⟨ficers. Tho the sense⟩ of every reflecting man about him is against this wild expedition no one dares to tell him so. Were it not for the uneasiness it excites at home it would give me none for I am persuaded that the whole will end in a relinquishment of the country and transfer of the Capital to the United States. Their islands call for much more than France can ever furnish. The extreme hauteur of this government to all around them will not suffer peace to be of long continuance. The French Minister at Lisbon it is said is coming home without taking leave. England is very sour. The debts due the Northern powers unpaid as well as ours tho’ their justice is admitted. Helvetia is still in arms the little Cantons not acceding to the new form of government. I propose to make an excursion of about 15 days into the low countries—as I find nothing pressing at this moment here that I can forward by my stay. I am Dear Sir, with much esteem and respect your Obt. Hle. St.
  

   
   RC (NHi: Livingston Papers); draft (ibid.); letterbook copy (NHi: Livingston Papers, vol. 1). The RC is a letterpress copy marked “Duplicate,” in a clerk’s hand, unsigned; docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly in an unidentified hand. Words in angle brackets are obscured by a fold in the RC and have been supplied from the letterbook copy.



   
   The French conquered Switzerland in 1798 and imposed a regime and a constitution similar to their own. Swiss resistance to the country’s reorganization as the Helvetic Republic was fierce, if sporadic, and once French troops were withdrawn from the country in May 1802, the government was overthrown. This provoked the French to reoccupy the country in October 1802 (James Murray Luck, A History of Switzerland [Palo Alto, Calif., 1985], pp. 305–12).


